276 S.W.3d 843 (2008)
STATE of Missouri, Respondent,
v.
Reno Richard COVA, Jr., Appellant.
No. ED 91005.
Missouri Court of Appeals, Eastern District, Division One.
December 2, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 13, 2009.
Application for Transfer Denied February 24, 2009.
Talmage E. Newton, Evans & Dixon, LLC, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
*844 Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Reno R. Cova, Jr. (Defendant) appeals the judgment entered by the Circuit Court of Cape Girardeau County, following a bench trial convicting him of two counts of possession of a controlled substance, in violation of Section 195.202, RSMo 2000,[1] and one count of unlawful use of drug paraphernalia, in violation of Section 195.233. The trial court sentenced Defendant to two concurrent five-year periods of suspended execution of sentences on the drug possession counts, and 60 days credit for time served on the paraphernalia count. Defendant appeals the trial court's decision overruling his Motion to Suppress Statements and Evidence (Motion to Suppress), which challenged the sufficiency of the search warrant leading to the evidence used in his conviction. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.